MEMORANDUM OPINION
                                               No. 04-08-00135-CV

                                       IN THE INTEREST OF E.V.M.,
                                                 A Child

                       From the 150th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007-PA-00303
                          Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Alma L. López, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 15, 2008

AFFIRMED

           This is an appeal concerning the trial court’s termination of Appellant Barbara’s parental

rights to her child, E.V.M. 1 Barbara’s court-appointed appellate attorney filed a brief containing

a professional evaluation of the record and demonstrating that there are no arguable grounds to

be advanced.         Counsel concludes that the appeal is without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-

CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying

Anders procedure in appeal from termination of parental rights).


1
   To protect the privacy of the parties in this case, we identify the child by her initials and the child’s mother by her
first name only. See TEX. FAM. CODE ANN. § 109.002(d) (Vernon 2002).
                                                                                   04-08-00135-CV


       A copy of counsel’s brief was delivered to Barbara, who was advised of her right to

examine the record and to file a pro se brief. No pro se brief has been filed. After reviewing the

record, we agree that the appeal is frivolous and without merit. The judgment of the trial court

is, therefore, affirmed. Furthermore, we grant counsel’s motion to withdraw.



                                                 Rebecca Simmons, Justice




                                               -2-